DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/11/21 and 2/10/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordes et al. (US 2003/0026141 A1).
Re. Claim 10, Cordes et al. discloses a memory device (Fig 4), comprising:

a plurality of optical fibers ([0033]); and
a plurality of memories 52 carried by the electro-optical substrate 40, wherein the memories 52 are electrically coupled to the electro-optical substrate 40 (i.e. via contacts 56; Fig 2; [0056]), wherein individual ones of the memories are optically coupled, via a corresponding one of the optical fibers, to (a) a corresponding one of the receive optical paths and (b) a corresponding one of the transmit optical paths, and wherein the receive optical paths and the transmit optical paths are different for each of the memories (Fig 4; [0056], [0059]).
Re. Claim 12, Cordes et al. discloses the electro-optical substrate 40 includes an edge connector 44, wherein the memories 52 are configured to receive power via the edge connector 44 (Fig 4; [0056]), and wherein the memories are configured to receive data signals only via the waveguide ([0050]).

Re. Claim 14, Cordes et al. discloses a memory device, comprising:
an electro-optical substrate 40 having a plurality of receive optical paths 48 and a plurality of transmit optical paths 48, wherein the receive optical paths are optically separated from one another, and wherein the transmit optical paths are optically separated from one another (Fig 4; [0055]);
an edge connector 44 coupled to the electro-optical substrate 40 (Fig 4; [0056]); and
a plurality of memories 52 carried by the electro-optical substrate 40, wherein the memories 52 are electrically coupled to the electro-optical substrate 40 and configured to receive power via the edge connector 44 (Fig 2; [0056]), wherein individual ones of the memories are optically coupled to (a) a corresponding one of the receive optical paths and (b) a corresponding one of the transmit optical paths, and wherein the receive optical paths and the transmit optical paths are different for each of the memories (Fig 4; [0056], [0059]).
Re. Claim 15, Cordes et al. discloses the memories 52 are configured to receive data signals only via the waveguide ([0050]).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al. (US 2003/0026141 A1) and Suh et al. (US 2011/0134679 A1).
multiple grating couplings to optically couple individual ones of the memories to their corresponding receive and transmit optical paths.
Suh et al. discloses a memory module mounted on a substrate comprising an optical waveguide, wherein the memory module is optically coupled to the optic waveguide via a grating coupling (Fig 7; [0076]-[0078], abstract).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing a reliable optical coupling means between each of the memories and corresponding transmit and receive waveguides.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 5, Cordes et al. and Suh et al. render obvious the memory device as discussed above. Cordes et al. further discloses the electro-optical substrate 40 further includes an electrical substrate coupled to the waveguide 48, and wherein the memories 52 are electrically coupled to the electrical substrate (Fig 4; [0056]).

Re. Claim 7, Cordes et al. and Suh et al. render obvious the memory device as discussed above.  However, Cordes et al. does not disclose the electrical substrate is a printed circuit board.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed in order to provide a well known means to electrically connect the contacts 44 and 56 in the device of Cordes et al ([0056]).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 8 and 18-20, Cordes et al. and Suh et al. render obvious the memory device as discussed above.  However, Cordes et al. does not disclose the waveguide comprises two or more layers of polymer material having differing refractive indices and does not include a pre-formed substrate.  More specifically, Cordes et al. does not disclose the layers of polymer material forming a waveguide directly on the printed circuit board.
Forming an optical waveguide, not comprising a pre-formed substrate, from two or more polymer layers, is a common waveguide construction in the prior art, and one of ordinary skill would have found the same obvious at the time the invention was effectively filed for the purpose of creating a reliable waveguiding structure.  Moreover, forming polymer waveguide structures comprising a plurality of polymer layers on a circuit board is well known in the art, and one of ordinary skill would have found the same obvious for the purpose of providing an electro-optic substrate from standard materials and less susceptible to fiber breakage “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 9, Cordes et al. and Suh et al. render obvious the memory device as discussed above. Cordes et al. further discloses individual ones of the memories 52 include (a) a first photon integrated circuit (PIC) chip 2 optically coupled to the corresponding one of the receive optical paths and (b) a second PIC chip 2 optically  (Figs 1 and 4; [0043], [0047], [0056], [0059]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 11, 14-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 13, and 14 of U.S. Patent No. 10,928,585. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, 10, 13, and 14 of U.S. Patent No. 10,928,585 anticipate the current invention of claims 10, 11, 14-16, and 18-20, and anticipation is considered the epitome of obviousness.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or reasonably suggest the claimed invention, specifically comprising an optical connector optically coupled to the receive optical paths and the transmit optical paths, wherein individual ones of the memories are optically coupled to the optical connector via (a) the corresponding one of the receive optical paths and (b) the corresponding one of the transmit optical paths, in combination with the remaining limitations of the claims.
The most applicable prior art, Cordes et al. (US 2003/0026141 A1), fails to disclose or reasonably suggest the claimed invention, since Cordes et al. includes an edge connector for connection to an electrical connector.  One of ordinary skill would not have been motivated to couple an optical connector to the device as required by claims 2-4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/9/22